Title: From Thomas Jefferson to Caesar A. Rodney, 14 June 1802
From: Jefferson, Thomas
To: Rodney, Caesar A.


            Dear SirWashington June 14. 1802.
            I am later in acknoleging the reciept of your favor of May 16. because it found me at Monticello just on my departure from that place. since my arrival here I have been in the constant hope of seeing mr Beckley & endeavoring to procure from his office a copy of the journals of the H. of Repr. for you. I do not know that they can be had any where else. his confinement by the remains of a fit of the gout has hitherto prevented my object, but I shall keep it in view.—I have recieved two addresses from meetings of democratic republicans at Dover, praying the removal of Allen Mc.Lane. one of them was forwarded by Govr. Hall. the grounds are stated so generally that I cannot judge from thence whether he has done any thing deserving removal since his former trial & acquittal. certainly nothing beyond that should be brought up a second time. I write this to you confidentially, and ask the favor of you to explain to me the real foundation of these applications. if he has been active in electioneering in favor of those who wish to subvert the present order of things, it would be a serious circumstance. I do not mean as to giving his personal vote in which he ought not to be controuled; but as to using his influence (which necessarily includes his official influence) to sway the votes of others. I withold answering these applications till I hear from you, and may do it on ground which will not fail me. I hope you are fixed on as the republican candidate at the ensuing election for Congress. Accept assurances of my great esteem & respect.
            Th: Jefferson
            
              P.S. will you also be so good as to recommend to me 4. Commissioners of bankruptcy for Wilmington & Newcastle. two should be lawyers & two merchants, all republicans. if one resided in New castle & three in Wilmington it would be desireable: but this circumstance must yield to respectability of character which is essential.
            
          